 

Exhibit 10.2

 

FORM OF WARRANT CERTIFICATE

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL TO THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER
SAID ACT.

 

 No. ________

THIS WARRANT WILL BE VOID IF NOT EXERCISED PRIOR

TO 5:00 P.M. NEW YORK CITY TIME, JUNE 18, 2017

______ WARRANTS

 

MEDGENICS, INC.

 

WARRANT

 

THIS CERTIFIES THAT, for value received

 

is the registered holder of a Warrant or Warrants expiring June 18, 2017 (the
“Warrant”) to purchase 0.75 of one fully paid and non-assessable share of Common
Stock, par value $.0001 per share (“Shares”), of Medgenics, Inc., a Delaware
corporation (the “Company”), for each Warrant evidenced by this Warrant
Certificate.  The Warrant entitles the holder thereof to purchase from the
Company, commencing upon the date of issuance, such number of Shares of the
Company at the price of $[____] per full share, upon surrender of this Warrant
Certificate and payment of the Warrant Price (as defined below) at the office or
agency of the Warrant Agent, [___________] (such payment to be made by certified
check made payable to the Company or by wire transfer of immediately available
funds to an account designated by the Company), but only subject to the
conditions set forth herein and in the Warrant Agreement between the Company and
the warrant agent named therein (the “Warrant Agreement”).  Notwithstanding
anything else in this Warrant Certificate, or the Warrant Agreement, no Warrant
may be exercised until December 15, 2012, which is the date 180 days after the
date of original issuance. The registered holder of this Warrant shall not be
entitled to receive a net-cash settlement, shares of common stock or other
consideration in lieu of physical settlement in Shares of the Company.  The
Warrant Agreement provides that upon the occurrence of certain events the
Warrant Price and the number of Shares purchasable hereunder, set forth on the
face hereof, may, subject to certain conditions, be adjusted.  The term Warrant
Price as used in this Warrant Certificate refers to the price per Share at which
Shares may be purchased at the time the Warrant is exercised.

 

This Warrant will expire on the date first above written if it is not exercised
prior to such date by the registered holder pursuant to the terms of the Warrant
Agreement.

 

No fraction of a Share will be issued upon any exercise of a Warrant.  If the
holder of a Warrant would be entitled to receive a fraction of a Share upon any
exercise of a Warrant, the Company shall, upon such exercise, round up to the
nearest whole number the number of Shares to be issued to such holder.

 

Upon any exercise of the Warrant for less than the total number of full Shares
provided for herein, there shall be issued to the registered holder hereof or
his assignee a new Warrant Certificate covering the number of Shares for which
the Warrant has not been exercised.

 

 

 

 

Warrant Certificates, when surrendered at the office or agency of the Warrant
Agent by the registered holder hereof in person or by attorney duly authorized
in writing, may be exchanged in the manner and subject to the limitations
provided in the Warrant Agreement, but without payment of any service charge,
for another Warrant Certificate or Warrant Certificates of like tenor and
evidencing in the aggregate a like number of Warrants.

 

Upon due presentment for registration of transfer of the Warrant Certificate at
the office or agency of the Warrant Agent in the manner and subject to the
limitations provided in the Warrant Agreement, a new Warrant Certificate or
Warrant Certificates of like tenor and evidencing in the aggregate a like number
of Warrants shall be issued to the transferee in exchange for this Warrant
Certificate, subject to the limitations provided in the Warrant Agreement,
without charge except for any applicable tax or other governmental charge.

 

The Company and the Warrant Agent may deem and treat the registered holder as
the absolute owner of this Warrant Certificate (notwithstanding any notation of
ownership or other writing hereon made by anyone), for the purpose of any
exercise hereof, of any distribution to the registered holder, and for all other
purposes, and neither the Company nor the Warrant Agent shall be affected by any
notice to the contrary.

 

This Warrant does not entitle the registered holder to any of the rights of a
stockholder of the Company.

 

By

 

      President   Secretary

 

  Corporate Stock Transfer, Inc.         By:        Its:  

 





 

 

 



SUBSCRIPTION FORM

To Be Executed by the Registered Holder in Order to Exercise Warrants

 

The undersigned Registered Holder irrevocably elects to exercise
______________ Warrants represented by this Warrant Certificate, and to purchase
the shares of Common Stock issuable upon the exercise of such Warrants, and
requests that Certificates for such shares shall be issued in the name of

 

 

(PLEASE TYPE OR PRINT NAME AND ADDRESS)

 

  

 

 

  

 (SOCIAL SECURITY OR TAX IDENTIFICATION NUMBER)

 

and be delivered to   (PLEASE PRINT OR TYPE NAME AND ADDRESS)   and, if such
number of Warrants shall not be all the Warrants evidenced by this Warrant
Certificate, that a new

Warrant Certificate for the balance of such Warrants be registered in the name
of, and delivered to, the Registered Holder at the address stated below:

 

Dated:             (SIGNATURE)               (ADDRESS)                          
    (TAX IDENTIFICATION NUMBER)

 

Signature Guaranteed: ______________________________

 

THE SIGNATURE TO THE SUBSCRIPTION FORM MUST CORRESPOND TO THE NAME WRITTEN UPON
THE FACE OF THIS WARRANT CERTIFICATE IN EVERY PARTICULAR, WITHOUT ALTERATION OR
ENLARGEMENT OR ANY CHANGE WHATSOEVER, AND MUST BE GUARANTEED BY A COMMERCIAL
BANK OR TRUST COMPANY OR A MEMBER FIRM OF THE AMERICAN STOCK EXCHANGE, NEW YORK
STOCK EXCHANGE, PACIFIC STOCK EXCHANGE OR CHICAGO STOCK EXCHANGE.

 

 

 

 

ASSIGNMENT

To Be Executed by the Registered Holder in Order to Assign Warrants

Subject to the Terms of the Warrant Agreement

 

For Value Received, _______________________ hereby sell, assign, and transfer
unto

 

 

(PLEASE TYPE OR PRINT NAME AND ADDRESS)

 

 

  

  

 

 (SOCIAL SECURITY OR TAX IDENTIFICATION NUMBER)

 

and be delivered to   (PLEASE PRINT OR TYPE NAME AND ADDRESS)

 

______________________ of the Warrants represented by this Warrant Certificate,
and hereby irrevocably constitute and appoint _________________________________
Attorney to transfer this Warrant Certificate on the books of the Company, with
full power of substitution in the premises.

  

Dated:             (SIGNATURE)

 

Signature Guaranteed: ______________________________

 

THE SIGNATURE TO THE ASSIGNMENT OF THE SUBSCRIPTION FORM MUST CORRESPOND TO THE
NAME WRITTEN UPON THE FACE OF THIS WARRANT CERTIFICATE IN EVERY PARTICULAR,
WITHOUT ALTERATION OR ENLARGEMENT OR ANY CHANGE WHATSOEVER, AND MUST BE
GUARANTEED BY A COMMERCIAL BANK OR TRUST COMPANY OR A MEMBER FIRM OF THE
AMERICAN STOCK EXCHANGE, NEW YORK STOCK EXCHANGE, PACIFIC STOCK EXCHANGE OR
CHICAGO STOCK EXCHANGE.

  

 

 

